Exhibit 10.2

AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) made October 31,
2014 effective as of August 1, 2014 (the “Effective Date”) between TIME WARNER
INC., a Delaware corporation (the “Company”), and OLAF OLAFSSON (“You”).

You are currently employed by the Company pursuant to an Employment Agreement
made June 10, 2011, effective as of August 1, 2011, which replaced an agreement
made and effective August 1, 2008 that had replaced an agreement made and
effective May 19, 2005 (collectively, the “Prior Agreements”). The Company
wishes to amend and restate the terms of your employment with the Company and to
secure your services on a full-time basis for the period to and including
July 31, 2017 on and subject to the terms and conditions set forth in this
Agreement, and you are willing to provide such services on and subject to the
terms and conditions set forth in this Agreement. You and the Company therefore
agree as follows:

1.    Term of Employment.    Your “term of employment” as this phrase is used
throughout this Agreement shall be for the period beginning on the Effective
Date and ending on July 31, 2017 (the “Term Date”), subject, however, to earlier
termination as set forth in this Agreement.

2.    Employment.    During the term of employment, you shall serve as Executive
Vice President, International and Corporate Strategy of the Company and you
shall have the authority, functions, duties, powers and responsibilities
normally associated with such position and such additional authority, functions,
duties, powers and responsibilities as may be assigned to you from time to time
by the Company consistent with your senior position with the Company. During the
term of employment, (i) your services shall be rendered on a substantially
full-time, exclusive basis and you will apply on a full-time basis all of your
skill and experience to the performance of your duties, (ii) you shall have no
other employment and, without the prior written consent of the Chief Executive
Officer or other more senior officer of the Company in your reporting line, no
outside business activities which require the devotion of substantial amounts of
your time, and (iii) the place for the performance of your services shall be the
principal executive offices of the Company in the New York City metropolitan
area, subject to such reasonable travel as may be required in the performance of
your duties. You shall report to the Chief Executive Officer of the Company. The
foregoing shall be subject to the Company’s written policies, as in effect from
time to time, regarding vacations, holidays, illness and the like.



--------------------------------------------------------------------------------

3.    Compensation.

3.1        Base Salary.    The Company shall pay you a base salary at the rate
of not less than $925,000 per annum during the term of employment (“Base
Salary”). The Company may increase, but not decrease, your Base Salary during
the term of employment. Base Salary shall be paid in accordance with the
Company’s customary payroll practices.

3.2        Bonus.    In addition to Base Salary, the Company typically pays its
executives an annual cash bonus (“Bonus”). Although your Bonus is fully
discretionary, your target annual Bonus as a percentage of Base Salary is 150%.
The Company may increase, but not decrease without your consent, your target
annual Bonus during the term of employment. Each year, your personal performance
will be considered in the context of your executive duties and any individual
goals set for you, and your actual Bonus will be determined based on your
personal performance and the Company’s performance. Your Bonus amount, if any,
will be paid to you between January 1 and March 15 of the calendar year
immediately following the performance year in respect of which such Bonus is
earned.

3.3        Long Term Incentive Compensation.    So long as the term of
employment has not terminated, you shall be eligible to receive annually from
the Company long term incentive compensation with a target value of $1,400,000
(based on the valuation method used by the Company for its senior executives)
through a combination of stock option grants, restricted stock units,
performance shares or other equity-based awards, cash-based long-term plans or
other components as may be determined by the Compensation and Human Development
Committee of the Company’s Board of Directors from time to time in its sole
discretion.

3.4        Indemnification.    You shall be entitled throughout the term of
employment (and after the end of the term of employment, to the extent relating
to service during the term of employment) to the benefit of the indemnification
provisions contained on the Effective Date in the Restated Certificate of
Incorporation and By-laws of the Company (not including any amendments or
additions after the Effective Date that limit or narrow, but including any that
add to or broaden, the protection afforded to you by those provisions).

 

2



--------------------------------------------------------------------------------

4.    Termination.

4.1    Termination for Cause.    The Company may terminate the term of
employment and all of the Company’s obligations under this Agreement, other than
its obligations set forth below in this Section 4.1, for “cause”. Termination by
the Company for “cause” shall mean termination because of your (a) conviction
(treating a nolo contendere plea as a conviction) of a felony (whether or not
any right to appeal has been or may be exercised), (b) willful failure or
refusal without proper cause to perform your duties with the Company, including
your obligations under this Agreement (other than any such failure resulting
from your incapacity due to physical or mental impairment), (c) fraud,
misappropriation, embezzlement or reckless or willful destruction of Company
property, (d) material breach of any statutory or common law duty of loyalty to
the Company, (e) intentional and improper conduct materially prejudicial to the
business of the Company or any of its affiliates, or (f) material breach of any
of the covenants provided for in Section 9 hereof. Such termination shall be
effected by written notice thereof delivered by the Company to you and shall be
effective as of the date of such notice; provided, however, that if (i) such
termination is because of your willful failure or refusal without proper cause
to perform any one or more of your obligations under this Agreement, (ii) such
notice is the first such notice of termination for any reason delivered by the
Company to you under this Section 4.1, and (iii) within 30 days following the
date of such notice you shall cease your refusal and shall use your best efforts
to perform such obligations, the termination shall not be effective.

In the event of termination by the Company for cause, without prejudice to any
other rights or remedies that the Company may have at law or in equity, the
Company shall have no further obligation to you other than (i) to pay Base
Salary through the effective date of the termination of employment (the
“Effective Termination Date”), (ii) to pay any Bonus for any year prior to the
year in which such termination occurs that has been determined but not yet paid
as of the Effective Termination Date, (iii) to pay any unpaid Life Insurance
Premium (as defined in Section 7.1) for any year prior to the year in which such
termination occurs, and (iv) with respect to any rights you have pursuant to any
insurance or other benefit plans or arrangements of the Company. You hereby
disclaim any right to receive a pro rata portion of any Bonus with respect to
the year in which such termination occurs.

 

3



--------------------------------------------------------------------------------

4.2    Termination by You for Material Breach by the Company and Termination by
the Company Without Cause.    Unless previously terminated pursuant to any other
provision of this Agreement and unless a Disability Period shall be in effect,
you shall have the right, exercisable by written notice to the Company, to
terminate the term of employment under this Agreement with an Effective
Termination Date 30 days after the giving of such notice, if, at the time of the
giving of such notice, the Company is in material breach of its obligations
under this Agreement; provided, however, that, with the exception of clause
(i) below, this Agreement shall not so terminate if such notice is the first
such notice of termination delivered by you pursuant to this Section 4.2 and
within such 30-day period the Company shall have cured all such material
breaches; and provided further, that such notice is provided to the Company
within 90 days after the occurrence of such material breach. A material breach
by the Company shall include, but not be limited to (i) the Company violating
Section 2 with respect to authority, reporting, duties, or place of employment
and (ii) the Company failing to cause any successor to all or substantially all
of the business and assets of the Company expressly to assume the obligations of
the Company under this Agreement.

The Company shall have the right, exercisable by written notice to you delivered
at least 60 days prior to the Effective Termination Date, to terminate your
employment under this Agreement without cause, which notice shall specify the
Effective Termination Date. If such notice is delivered on or after the date
which is 60 days prior to the Term Date, the provisions of Section 4.3 shall
apply.

4.2.1    In the event of a termination of employment pursuant to this
Section 4.2 (a “termination without cause”), you shall receive Base Salary and a
pro rata portion of your Average Annual Bonus (as defined below) through the
Effective Termination Date. Your Average Annual Bonus shall be equal to the
average of the regular annual bonus amounts (including any such amounts that
have been deferred under any plan or arrangement of the Company, but excluding
the amount of any special or spot bonuses) (the “Regular Bonus”) in respect of
the two calendar years during the most recent three calendar years for which the
Regular Bonus received by you from the Company was the greatest; provided that,
if the Effective Termination Date occurs on December 31 of any performance year
or following the end of a performance year but prior to the date that the Bonus
amount in respect of such year has been paid to you pursuant to Section 3.2,
then for purposes of calculating your Average Annual Bonus, the unpaid Bonus in
respect of such year will be taken into account only if it would result in a
greater Average Annual Bonus. Your pro rata Average Annual Bonus pursuant to
this Section 4.2.1 shall be paid to you at the times set forth in Section 4.6

 

4



--------------------------------------------------------------------------------

4.2.2    After the Effective Termination Date, you shall continue to be treated
like an employee of the Company for a period ending on the date that is
twenty-four months after the Effective Termination Date if the Effective
Termination Date occurs prior to the Term Date and twelve months after the
Effective Termination Date if the Effective Termination Date occurs on or after
the Term Date (such date, the “Severance Term Date”); and during such period you
shall be entitled to receive, whether or not you become disabled during such
period but subject to Section 6, (a) Base Salary (on the Company’s normal
payroll payment dates as in effect immediately prior to the Effective
Termination Date) at an annual rate equal to your Base Salary in effect
immediately prior to the notice of termination, (b) an annual Bonus in respect
of each calendar year or portion thereof (in which case a pro rata portion of
such Bonus will be payable) during such period equal to your Average Annual
Bonus and (c) payment of the Life Insurance Premium for each full or partial
calendar year (except to the extent already paid as part of the Accrued
Obligations). Except as provided in the next sentence, if you accept other
full-time employment during such period or notify the Company in writing of your
intention to terminate your status of being treated like an employee during such
period, you shall cease to be treated like an employee of the Company for
purposes of your rights to receive certain post-termination benefits under
Section 8.2 effective upon the commencement of such other employment or the date
specified by you in such notice, whichever is applicable (the “Equity Cessation
Date”), and you shall receive the remaining payments of Base Salary, Bonus and
Life Insurance Premium pursuant to this Section 4.2.2 at the times specified in
Section 4.6 of the Agreement. Notwithstanding the foregoing, if you accept
employment with any not-for-profit entity or governmental entity, then you may
continue to be treated like an employee of the Company for purposes of your
rights to receive certain post-termination benefits pursuant to Section 8.2 and
you will continue to receive the payments as provided in the first sentence of
this Section 4.2.2; and if you accept full-time employment with any affiliate of
the Company, then the payments provided for in this Section 4.2.2 shall
immediately cease and you shall not be entitled to any further payments. For
purposes of this Agreement, the term “affiliate” shall mean any entity which,
directly or indirectly, controls, is controlled by, or is under common control
with, the Company.

4.3    After the Term Date.    If, at the Term Date, the term of employment
shall not have been previously terminated pursuant to the provisions of this
Agreement, no Disability Period is then in effect and the parties shall not have
agreed to an extension or renewal of this Agreement or on the terms of a new
employment agreement, then the term of employment shall continue on a
month-to-month basis and you shall continue to be employed by the Company
pursuant to the terms of this Agreement, subject to termination by either party
hereto on 60 days written notice delivered to the other party (which notice may
be delivered by either party at any time on or after the date which is 60 days
prior to the Term Date). If the Company shall terminate the term of employment
on or after the Term Date for any reason (other than for cause as defined in
Section 4.1, in which case Section 4.1 shall apply), which the Company shall
have the right to do so long as no Disability Date (as defined in Section 5) has
occurred prior to the delivery by the Company of written notice of termination,
then such termination shall be deemed for all purposes of this Agreement to be a
“termination without cause” under Section 4.2 and the provisions of Sections
4.2.1 and 4.2.2 shall apply.

 

5



--------------------------------------------------------------------------------

4.4    Release.    A condition precedent to the Company’s obligation with
respect to the payments associated with a termination without cause shall be
your execution and delivery of a release in the form attached hereto as Annex A,
as such form may be revised as required by law, within 60 days following your
Effective Termination Date. If you shall fail to timely execute and deliver such
release, or if you revoke such release as provided therein, then in lieu of
continuing to receive the payments provided for herein, you shall receive a
severance payment determined in accordance with the Company’s policies relating
to notice and severance reduced by the aggregate amount of severance payments
paid pursuant to this Agreement, if any, prior to the date of your refusal to
deliver, or revocation of, such release. Any such severance payments shall be
paid in the form of Base Salary continuation payments at the annual rate equal
to your Base Salary in effect immediately prior to your notice of termination,
with such amounts paid until your severance benefit has been exhausted.

4.5    Mitigation.    In the event of a termination without cause under this
Agreement, you shall not be required to take actions in order to mitigate your
damages hereunder, unless Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), would apply to any payments to you by the Company and your
failure to mitigate would result in the Company losing tax deductions to which
it would otherwise have been entitled. In such an event, Section 4.7.1 shall
govern. With respect to the preceding sentences, any payments or rights to which
you are entitled by reason of the termination of

 

6



--------------------------------------------------------------------------------

employment without cause shall be considered as damages hereunder. Any
obligation to mitigate your damages pursuant to this Section 4.5 shall not be a
defense or offset to the Company’s obligation to pay you in full the amounts
provided in this Agreement upon the occurrence of a termination without cause,
at the time provided herein, or the timely and full performance of any of the
Company’s other obligations under this Agreement.

4.6    Payments.    Payments of Base Salary, Bonus and Life Insurance Premium
required to be made to you after any termination shall be made at the same times
as such payments otherwise would have been paid to you pursuant to Sections 3.1,
3.2 and 7 if you had not been terminated, subject to Section 12.17.

4.7    Limitation on Certain Payments.    Notwithstanding any other provision of
this Agreement:

4.7.1.    In the event it is determined by an independent nationally recognized
public accounting firm that is reasonably acceptable to you, which is engaged
and paid for by the Company prior to the consummation of any transaction
constituting a Change in Control (which for purposes of this Section 4.7 shall
mean a change in ownership or control as determined in accordance with the
regulations promulgated under Section 280G of the Code), which accounting firm
shall in no event be the accounting firm for the entity seeking to effectuate
the Change in Control (the “Accountant”), which determination shall be certified
by the Accountant and set forth in a certificate delivered to you not less than
ten business days prior to the Change in Control setting forth in reasonable
detail the basis of the Accountant’s calculations (including any assumptions
that the Accountant made in performing the calculations), that part or all of
the consideration, compensation or benefits to be paid to you under this
Agreement constitute “parachute payments” under Section 280G(b)(2) of the Code,
then, if the aggregate present value of such parachute payments, singularly or
together with the aggregate present value of any consideration, compensation or
benefits to be paid to you under any other plan, arrangement or agreement which
constitute “parachute payments” (collectively, the “Parachute Amount”) exceeds
the maximum amount that would not give rise to any liability under Section 4999
of the Code, the amounts constituting “parachute payments” which would otherwise
be payable to you or for your benefit shall be reduced to the maximum amount
that would not give rise to any liability under Section 4999 of the Code (the
“Reduced Amount”); provided that such amounts shall not be so reduced if the
Accountant determines that without such reduction you would be entitled to
receive and

 

7



--------------------------------------------------------------------------------

retain, on a net after-tax basis (including, without limitation, any excise
taxes payable under Section 4999 of the Code), an amount which is greater than
the amount, on a net after-tax basis, that you would be entitled to retain upon
receipt of the Reduced Amount. In connection with making determinations under
this Section 4.7, the Accountant shall take into account any positions to
mitigate any excise taxes payable under Section 4999 of the Code, such as the
value of any reasonable compensation for services to be rendered by you before
or after the Change in Control, including any amounts payable to you following
your termination of employment hereunder with respect to any non-competition
provisions that may apply to you, and the Company shall cooperate in the
valuation of any such services, including any non-competition provisions.

4.7.2.    If the determination made pursuant to Section 4.7.1 results in a
reduction of the payments that would otherwise be paid to you except for the
application of Section 4.7.1, the Company shall promptly give you notice of such
determination. Such reduction in payments shall be first applied to reduce any
cash payments that you would otherwise be entitled to receive hereunder and
shall thereafter be applied to reduce other payments and benefits, in each case,
in reverse order beginning with the payments or benefits that are to be paid the
furthest in time from the date of such determination, unless, to the extent
permitted by Section 409A of the Code, you elect to have the reduction in
payments applied in a different order; provided that, in no event may such
payments be reduced in a manner that would result in subjecting you to
additional taxation under Section 409A of the Code.

4.7.3.    As a result of the uncertainty in the application of Sections 280G and
4999 of the Code at the time of a determination hereunder, it is possible that
amounts will have been paid or distributed by the Company to or for your benefit
pursuant to this Agreement which should not have been so paid or distributed
(each, an “Overpayment”) or that additional amounts which will have not been
paid or distributed by the Company to or for your benefit pursuant to this
Agreement could have been so paid or distributed (each, an “Underpayment”), in
each case, consistent with the calculation of the Reduced Amount hereunder. In
the event that the Accountant, based upon the assertion of a deficiency by the
Internal Revenue Service against either the Company or you which the Accountant
believes has a high probability of success, determines that an Overpayment has
been made, any such Overpayment paid or distributed by the Company to or for
your benefit shall be repaid by you to the Company together with interest at the
applicable federal rate provided for in Section 7872(f)(2)(A) of the Code;
provided, however, that no

 

8



--------------------------------------------------------------------------------

such repayment shall be required if and to the extent such deemed repayment
would not either reduce the amount on which you are subject to tax under
Sections 1 and 4999 of the Code or generate a refund of such taxes. In the event
that the Accountant, based on controlling precedent or substantial authority,
determines that an Underpayment has occurred, any such Underpayment shall be
promptly paid by the Company to or for your benefit together with interest at
the applicable federal rate provided for in Section 7872(f)(2)(A) of the Code.

4.7.4.    In the event of any dispute with the Internal Revenue Service (or
other taxing authority) with respect to the application of this Section 4.7, you
shall control the issues involved in such dispute and make all final
determinations with regard to such issues. Notwithstanding any provision of
Section 12.8 to the contrary, the Company shall promptly pay, upon demand by
you, all legal fees, court costs, fees of experts and other costs and expenses
which you incur in any actual, threatened or contemplated contest of your
interpretation of, or determination under, the provisions of this Section 4.7.

4.8    Retirement.    Notwithstanding the provisions of this Agreement relating
to a termination without cause and Disability, on the date you reach age 65 (the
“Retirement Date”), then this Agreement shall terminate automatically on such
date and your employment with the Company shall thereafter be governed by the
policies generally applicable to employees of the Company, and you shall not
thereafter be entitled to the payments provided in this Agreement to the extent
not received by you on or prior to the Retirement Date. In addition, no benefits
or payments provided in this Agreement relating to termination without cause and
Disability shall include any period after the Retirement Date and if the
provision of benefits or calculation of payments provided in this Agreement with
respect thereto would include any period subsequent to the Retirement Date, such
provision of benefits shall end on the Retirement Date and the calculation of
payments shall cover only the period ending on the Retirement Date.

5.    Disability.

5.1    Disability Payments.    If during the term of employment and prior to the
delivery of any notice of termination without cause, you become physically or
mentally disabled, whether totally or partially, so that you are prevented from
performing your usual duties for a period of six consecutive months, or for
shorter periods aggregating

 

9



--------------------------------------------------------------------------------

six months in any twelve-month period, the Company shall, nevertheless, continue
to pay your full compensation through the last day of the sixth consecutive
month of disability or the date on which the shorter periods of disability shall
have equaled a total of six months in any twelve-month period (such last day or
date being referred to herein as the “Disability Date”), subject to
Section 12.17. If you have not resumed your usual duties on or prior to the
Disability Date, the Company shall pay you a pro rata Bonus (based on your
Average Annual Bonus) for the year in which the Disability Date occurs and
thereafter shall pay you disability benefits for the period ending on the later
of (i) the Term Date or (ii) the date which is twelve months after the
Disability Date (in the case of either (i) or (ii), the “Disability Period”), in
an annual amount equal to 75% of (a) your Base Salary at the time you become
disabled and (b) the Average Annual Bonus, in each case, subject to
Section 12.17.

5.2    Recovery from Disability.    If during the Disability Period you shall
fully recover from your disability, the Company shall have the right
(exercisable within 60 days after notice from you of such recovery), but not the
obligation, to restore you to full-time service at full compensation. If the
Company elects to restore you to full-time service, then this Agreement shall
continue in full force and effect in all respects and the Term Date shall not be
extended by virtue of the occurrence of the Disability Period. If the Company
elects not to restore you to full-time service, you shall be entitled to obtain
other employment, subject, however, to the following: (i) you shall perform
advisory services during any balance of the Disability Period; and (ii) you
shall comply with the provisions of Sections 9 and 10 during the Disability
Period. The advisory services referred to in clause (i) of the immediately
preceding sentence shall consist of rendering advice concerning the business,
affairs and management of the Company as requested by the Chief Executive
Officer or other senior officer of the Company but you shall not be required to
devote more than five days (up to eight hours per day) each month to such
services, which shall be performed at a time and place mutually convenient to
both parties. Any income from such other employment shall not be applied to
reduce the Company’s obligations under this Agreement.

5.3    Other Disability Provisions.    The Company shall be entitled to deduct
from all payments to be made to you during the Disability Period pursuant to
this Section 5 an amount equal to all disability payments received by you during
the Disability Period from Worker’s Compensation, Social Security and disability
insurance policies maintained by the Company; provided, however, that for so
long as, and to the extent that,

 

10



--------------------------------------------------------------------------------

proceeds paid to you from such disability insurance policies are not includible
in your income for federal income tax purposes, the Company’s deduction with
respect to such payments shall be equal to the product of (i) such payments and
(ii) a fraction, the numerator of which is one and the denominator of which is
one less the maximum marginal rate of federal income taxes applicable to
individuals at the time of receipt of such payments. All payments made under
this Section 5 after the Disability Date are intended to be disability payments,
regardless of the manner in which they are computed. Except as otherwise
provided in this Section 5, the term of employment shall continue during the
Disability Period and you shall be entitled to all of the rights and benefits
provided for in this Agreement, except that Sections 4.2 and 4.3 shall not apply
during the Disability Period, and unless the Company has restored you to
full-time service at full compensation prior to the end of the Disability
Period, the term of employment shall end and you shall cease to be an employee
of the Company at the end of the Disability Period and shall not be entitled to
notice and severance or to receive or be paid for any accrued vacation time or
unused sabbatical.

6.    Death.    If you die during the term of employment, this Agreement and all
obligations of the Company to make any payments hereunder shall terminate except
that your estate (or a designated beneficiary) shall be entitled to receive Base
Salary to the last day of the month in which your death occurs and Bonus
compensation (at the time bonuses are normally paid) based on the Average Annual
Bonus, but prorated according to the number of whole or partial months you were
employed by the Company in such calendar year.

7.    Life Insurance.    During your employment with the Company, the Company
shall (i) provide you with $50,000 of group life insurance and (ii) pay you
annually an amount equal to two times the premium you would have to pay to
obtain life insurance under a standard group universal life insurance program in
an amount equal to $3,000,000 (“Life Insurance Premium”). The Company shall pay
you such amount no earlier than January 1 and no later than March 15 of the
calendar year following any calendar year in which you are entitled to this
amount. You shall be under no obligation to use the payments made by the Company
pursuant to the preceding sentence to purchase any additional life insurance.
The payments made to you hereunder shall not be considered as “salary” or
“compensation” or “bonus” in determining the amount of any payment under any
retirement, profit-sharing or other benefit plan of the Company or any
subsidiary of the Company.

 

11



--------------------------------------------------------------------------------

8.    Other Benefits.

8.1    General Availability.    To the extent that (a) you are eligible under
the general provisions thereof (including without limitation, any plan provision
providing for participation to be limited to persons who were employees of the
Company or certain of its subsidiaries prior to a specific point in time) and
(b) the Company maintains such plan or program for the benefit of its
executives, during the term of your employment with the Company, you shall be
eligible to participate in any savings plan, or similar plan or program and in
any group life insurance, hospitalization, medical, dental, accident, disability
or similar plan or program of the Company now existing or established hereafter.

8.2    Benefits After a Termination or Disability.    After the Effective
Termination Date of a termination of employment pursuant to Section 4.2 and
prior to the Severance Term Date or during the Disability Period, you shall
continue to be treated like an employee of the Company for purposes of
eligibility to participate in the Company’s health and welfare benefit plans
other than disability programs and to receive the health and welfare benefits
(other than disability programs) required to be provided to you under this
Agreement to the extent such health and welfare benefits are maintained in
effect by the Company for its executives. After the Effective Termination Date
of a termination of employment pursuant to Section 4.2 and prior to the
Severance Term Date, you will continue to receive all other benefits maintained
in effect by the Company for its senior executives, such as financial services
reimbursement. After the Effective Termination Date of a termination of
employment pursuant to Section 4 or during a Disability Period, you shall not be
entitled to any additional awards or grants under any stock option, restricted
stock or other stock-based incentive plan and you shall not be entitled to
continue elective deferrals in or accrue additional benefits under any qualified
or nonqualified retirement programs maintained by the Company. At the Severance
Term Date, your rights to benefits and payments under any health and welfare
benefit plans or any insurance or other death benefit plans or arrangements of
the Company shall be determined in accordance with the terms and provisions of
such plans. At the Severance Term Date or, if earlier, the Equity Cessation
Date, your rights to benefits and payments under any stock option, restricted
stock, stock appreciation right, bonus unit, management incentive or other
long-term incentive plan of the Company shall be determined in accordance with
the terms and provisions of such plans and any agreements under which

 

12



--------------------------------------------------------------------------------

such stock options, restricted stock or other awards were granted. However,
consistent with the terms of the Prior Agreements, notwithstanding the foregoing
or any more restrictive provisions of any such plan or agreement, if your
employment with the Company is terminated as a result of a termination pursuant
to Section 4.2, then, (i) all stock options to purchase shares of Time Warner
Common Stock shall continue to vest through the earlier of the Severance Term
Date or the Equity Cessation Date; (ii) except if you shall then qualify for
retirement under the terms of the applicable stock option agreement and would
receive more favorable treatment under the terms of the stock option agreement,
(x) all stock options to purchase shares of Time Warner Common Stock granted to
you by the Company that would have vested on or before the Severance Term Date
(or the comparable date under any employment agreement that amends, replaces or
supersedes this Agreement) shall vest and become immediately exercisable on the
earlier of the Severance Term Date or the Equity Cessation Date, and (y) all
your vested options shall remain exercisable for a period of three years after
the earlier of the Severance Term Date or the Equity Cessation Date (but not
beyond the term of such stock options); and (iii) the Company shall not be
permitted to determine that your employment was terminated for “unsatisfactory
performance” within the meaning of any stock option agreement between you and
the Company. With respect to awards of restricted stock units (“RSUs”) held at
the Effective Termination Date of a termination of employment pursuant to
Section 4.2, subject to potential further delay in payment pursuant to
Section 12.17, the treatment of the RSUs will be determined in accordance with
the terms of the applicable award agreement(s).

8.3    Payments in Lieu of Other Benefits.    In the event the term of
employment and your employment with the Company is terminated pursuant to any
section of this Agreement, you shall not be entitled to notice and severance
under the Company’s general employee policies or to be paid for any accrued
vacation time or unused sabbatical, the payments provided for in such sections
being in lieu thereof.

9.    Protection of Confidential Information; Non-Compete.

9.1    Confidentiality Covenant.    You acknowledge that your employment by the
Company (which, for purposes of this Section 9 shall mean Time Warner Inc. and
its affiliates) will, throughout your employment, bring you into close contact
with many confidential affairs of the Company, including information about
costs, profits, markets, sales, products, key personnel, pricing policies,
operational methods,

 

13



--------------------------------------------------------------------------------

technical processes, trade secrets, plans for future development, strategic
plans of the most valuable nature and other business affairs and methods and
other information not readily available to the public. You further acknowledge
that the services to be performed under this Agreement are of a special, unique,
unusual, extraordinary and intellectual character. You further acknowledge that
the business of the Company is global in scope, that its products and services
are marketed throughout the world, that the Company competes in nearly all of
its business activities with other entities that are or could be located in
nearly any part of the world and that the nature of your services, position and
expertise are such that you are capable of competing with the Company from
nearly any location in the world. In recognition of the foregoing, you covenant
and agree:

9.1.1    You shall keep secret all confidential matters of the Company and shall
not disclose such matters to anyone outside of the Company, or to anyone inside
the Company who does not have a need to know or use such information, and shall
not use such information for personal benefit or the benefit of a third party,
either during or after the term of employment, except with the Company’s written
consent, provided that (i) you shall have no such obligation to the extent such
matters are or become publicly known other than as a result of your breach of
your obligations hereunder and (ii) you may, after giving prior notice to the
Company to the extent practicable under the circumstances, disclose such matters
to the extent required by applicable laws or governmental regulations or
judicial or regulatory process;

9.1.2    You shall deliver promptly to the Company on termination of your
employment, or at any other time the Company may so request, all memoranda,
notes, records, reports and other documents (and all copies thereof) relating to
the Company’s business, which you obtained while employed by, or otherwise
serving or acting on behalf of, the Company and which you may then possess or
have under your control; and

9.1.3    For a period of one year after the effective date of your retirement or
other termination by you of your employment with the Company or for one year
after the Effective Termination Date of a termination of employment pursuant to
Section 4, without the prior written consent of the Company, you shall not
employ, and shall not cause any entity of which you are an affiliate to employ,
any person who was a full-time employee of the Company at the date of such
termination of employment or within six months prior thereto, but such
prohibition shall not apply to your secretary or executive assistant or to any
other employee eligible to receive overtime pay.

 

14



--------------------------------------------------------------------------------

9.2.    Non-Compete Covenant.

9.2.1    During the term of employment and for the twelve-month period after
(i) the effective date of your retirement or other termination by you of your
employment or (ii) the Effective Termination Date of a termination of employment
pursuant to Section 4, you shall not, directly or indirectly, without the prior
written consent of the Chief Executive Officer of the Company: (x) render any
services to, manage, operate, control, or act in any capacity (whether as a
principal, partner, director, officer, member, agent, employee, consultant,
owner, independent contractor or otherwise and whether or not for compensation)
for, any person or entity that is a Competitive Entity, or (y) acquire any
interest of any type in any Competitive Entity, including without limitation as
an owner, holder or beneficiary of any stock, stock options or other equity
interest (except as permitted by the next sentence). Nothing herein shall
prohibit you from acquiring solely as an investment and through market purchases
(i) securities of any Competitive Entity that are registered under Section 12(b)
or 12(g) of the Securities Exchange Act of 1934 (the “Exchange Act”) and that
are publicly traded, so long as you or any entity under your control are not
part of any control group of such Competitive Entity and such securities,
including converted or convertible securities, do not constitute more than one
percent (1%) of the outstanding voting power of that entity and (ii) securities
of any Competitive Entity that are not registered under Section 12(b) or 12(g)
of the Exchange Act and are not publicly traded, so long as you or any entity
under your control is not part of any control group of such Competitive Entity
and such securities, including converted securities, do not constitute more than
three percent (3%) of the outstanding voting power of that entity, provided that
in each case you have no active participation in the business of such entity.

9.2.2    “Competitive Entity” shall be defined as a business (whether conducted
through an entity (including its parent, subsidiary, affiliate, joint venture,
partnership or otherwise) or by individuals including employee in
self-employment) that is engaged in any business activities that directly
compete with (x) any of the business activities carried on by the Company in any
geographic location where the Company conducts business (including without
limitation a Competitive Activity as defined below), (y) any business activities
being planned by the Company or in the process of development at the time of
your termination of employment (as evidenced by written proposals, market
research, RFPs and similar materials) or (z) any business activity that the
Company has covenanted, in writing, not to compete with in connection with the
disposition of such a business.

 

15



--------------------------------------------------------------------------------

9.2.3    “Competitive Activity” refers to business activities within the lines
of business of the Company, including without limitation, the following:

 

  (a) The operation of domestic and international networks and premium pay
television services (including the production, provision and/or delivery of
programming to cable system operators, satellite distribution services,
telephone companies, Internet Protocol Television systems, mobile operators,
broadband and other distribution platforms and outlets) and websites and digital
applications associated with such networks and pay television services;

 

  (b) The sale, licensing and/or distribution of content on DVD and Blu-ray
discs, video on demand, electronic sell-through, applications for mobile
devices, the Internet or other digital services; and

 

  (c) The production, distribution and licensing of motion pictures and other
entertainment assets, television programming, animation, interactive games
(whether distributed in physical form or digitally) and other video products and
the operation of websites and digital applications associated with the
foregoing.

9.3.    Injunctive Relief.    You acknowledge that your services are of a
special, unique and extraordinary value to the Company and that you develop
goodwill on behalf of Time Warner. Because your services are unique and because
you have access to confidential information and strategic plans of the Company
of the most valuable nature and will help the Company develop goodwill, the
parties agree that the covenants contained in this Section 9 are necessary to
protect the value of the business of the Company and that a breach of any such
non-competition covenant would result in irreparable and continuing damage for
which there would be no adequate remedy at law. The parties agree therefore that
in the event of a breach or threatened breach of this Section 9, the Company
may, in addition to other rights and remedies existing in its favor, apply to

 

16



--------------------------------------------------------------------------------

any court of competent jurisdiction for specific performance and/or injunctive
or other relief in order to enforce, or prevent any violations of, the
provisions hereof. The parties further agree that in the event the Company is
granted any such injunctive or other relief, the Company shall not be required
to post any bond or security that may otherwise normally be associated with such
relief.

10.    Ownership of Work Product.    You acknowledge that during the term of
employment, you may conceive of, discover, invent or create inventions,
improvements, new contributions, literary property, material, ideas and
discoveries, whether patentable or copyrightable or not (all of the foregoing
being collectively referred to herein as “Work Product”), and that various
business opportunities shall be presented to you by reason of your employment by
the Company. You acknowledge that all of the foregoing shall be owned by and
belong exclusively to the Company and that you shall have no personal interest
therein, provided that they are either related in any manner to the business
(commercial or experimental) of the Company, or are, in the case of Work
Product, conceived or made on the Company’s time or with the use of the
Company’s facilities or materials, or, in the case of business opportunities,
are presented to you for the possible interest or participation of the Company.
You shall (i) promptly disclose any such Work Product and business opportunities
to the Company; (ii) assign to the Company, upon request and without additional
compensation, the entire rights to such Work Product and business opportunities;
(iii) sign all papers necessary to carry out the foregoing; and (iv) give
testimony in support of your inventorship or creation in any appropriate case.
You agree that you will not assert any rights to any Work Product or business
opportunity as having been made or acquired by you prior to the date of this
Agreement except for Work Product or business opportunities, if any, disclosed
to and acknowledged by the Company in writing prior to the date hereof. The
Company hereby agrees that you shall have all rights and interests in any
fictional or non-fictional literary work (including books and plays) written by
you during your personal time, it being understood, however, that the foregoing
shall not include any literary or other Work Product written or created by you
in connection with or relating to the performance of your duties hereunder.

11.    Notices.    All notices, requests, consents and other communications
required or permitted to be given under this Agreement shall be effective only
if given in writing and shall be deemed to have been duly given if delivered
personally or sent by a nationally recognized overnight delivery service, or
mailed first-class, postage prepaid, by registered or certified mail, as follows
(or to such other or additional address as either party shall designate by
notice in writing to the other in accordance herewith):

 

17



--------------------------------------------------------------------------------

11.1    If to the Company:

Time Warner Inc.

One Time Warner Center

New York, New York 10019

Attention: Senior Vice President - Global

Compensation and Benefits

(with a copy, similarly addressed

but Attention: General Counsel)

11.2    If to you, to your residence address set forth on the records of the
Company, with a copy to:

David E. Alexander

Peyser & Alexander Management, Inc.

500 Fifth Avenue, Suite 2700

New York, NY 10110.

12.    General.

12.1    Governing Law.    This Agreement shall be governed by and construed and
enforced in accordance with the substantive laws of the State of New York
applicable to agreements made and to be performed entirely in New York.

12.2    Captions.    The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

12.3    Entire Agreement.    This Agreement, including Annexes A and B, set
forth the entire agreement and understanding of the parties relating to the
subject matter of this Agreement and supersedes all prior agreements,
arrangements and understandings, written or oral, between the parties.

12.4    No Other Representations.    No representation, promise or inducement
has been made by either party that is not embodied in this Agreement, and
neither party shall be bound by or be liable for any alleged representation,
promise or inducement not so set forth.

 

18



--------------------------------------------------------------------------------

12.5    Assignability.    This Agreement and your rights and obligations
hereunder may not be assigned by you and except as specifically contemplated in
this Agreement, neither you, your legal representative nor any beneficiary
designated by you shall have any right, without the prior written consent of the
Company, to assign, transfer, pledge, hypothecate, anticipate or commute to any
person or entity any payment due in the future pursuant to any provision of this
Agreement, and any attempt to do so shall be void and shall not be recognized by
the Company. The Company shall assign its rights together with its obligations
hereunder in connection with any sale, transfer or other disposition of all or
substantially all of the Company’s business and assets, whether by merger,
purchase of stock or assets or otherwise, as the case may be. Upon any such
assignment, the Company shall cause any such successor expressly to assume such
obligations, and such rights and obligations shall inure to and be binding upon
any such successor.

12.6    Amendments; Waivers.    This Agreement may be amended, modified,
superseded, cancelled, renewed or extended and the terms or covenants hereof may
be waived only by written instrument executed by both of the parties hereto, or
in the case of a waiver, by the party waiving compliance. The failure of either
party at any time or times to require performance of any provision hereof shall
in no manner affect such party’s right at a later time to enforce the same. No
waiver by either party of the breach of any term or covenant contained in this
Agreement, in any one or more instances, shall be deemed to be, or construed as,
a further or continuing waiver of any such breach, or a waiver of the breach of
any other term or covenant contained in this Agreement.

12.7    Specific Remedy.    In addition to such other rights and remedies as the
Company may have at equity or in law with respect to any breach of this
Agreement, if you commit a material breach of any of the provisions of Sections
9.1, 9.2, or 10, the Company shall have the right and remedy to have such
provisions specifically enforced by any court having equity jurisdiction, it
being acknowledged and agreed that any such breach or threatened breach will
cause irreparable injury to the Company.

12.8    Resolution of Disputes.    Except as provided in the preceding
Section 12.7, any dispute or controversy arising with respect to this Agreement
and your

 

19



--------------------------------------------------------------------------------

employment hereunder (whether based on contract or tort or upon any federal,
state or local statute, including but not limited to claims asserted under the
Age Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964,
as amended, any state Fair Employment Practices Act and/or the Americans with
Disability Act) shall, at the election of either you or the Company, be
submitted to JAMS for resolution in arbitration in accordance with the rules and
procedures of JAMS. Either party shall make such election by delivering written
notice thereof to the other party at any time (but not later than 45 days after
such party receives notice of the commencement of any administrative or
regulatory proceeding or the filing of any lawsuit relating to any such dispute
or controversy) and thereupon any such dispute or controversy shall be resolved
only in accordance with the provisions of this Section 12.8. Any such
proceedings shall take place in New York City before a single arbitrator (rather
than a panel of arbitrators), pursuant to any streamlined or expedited (rather
than a comprehensive) arbitration process, before a non-judicial (rather than a
judicial) arbitrator, and in accordance with an arbitration process which, in
the judgment of such arbitrator, shall have the effect of reasonably limiting or
reducing the cost of such arbitration. The resolution of any such dispute or
controversy by the arbitrator appointed in accordance with the procedures of
JAMS shall be final and binding. Judgment upon the award rendered by such
arbitrator may be entered in any court having jurisdiction thereof, and the
parties consent to the jurisdiction of the New York courts for this purpose. The
prevailing party shall be entitled to recover the costs of arbitration
(including reasonable attorneys fees and the fees of experts) from the losing
party. If at the time any dispute or controversy arises with respect to this
Agreement, JAMS is not in business or is no longer providing arbitration
services, then the American Arbitration Association shall be substituted for
JAMS for the purposes of the foregoing provisions of this Section 12.8. If you
shall be the prevailing party in such arbitration, the Company shall promptly
pay, upon your demand, all legal fees, court costs and other costs and expenses
incurred by you in any legal action seeking to enforce the award in any court.

12.9    Beneficiaries.    Whenever this Agreement provides for any payment to
your estate, such payment may be made instead to such beneficiary or
beneficiaries as you may designate by written notice to the Company. You shall
have the right to revoke any such designation and to redesignate a beneficiary
or beneficiaries by written notice to the Company (and to any applicable
insurance company) to such effect.

12.10    No Conflict.    You represent and warrant to the Company that this
Agreement is legal, valid and binding upon you and the execution of this

 

20



--------------------------------------------------------------------------------

Agreement and the performance of your obligations hereunder does not and will
not constitute a breach of, or conflict with the terms or provisions of, any
agreement or understanding to which you are a party (including, without
limitation, any other employment agreement). The Company represents and warrants
to you that this Agreement is legal, valid and binding upon the Company and the
execution of this Agreement and the performance of the Company’s obligations
hereunder does not and will not constitute a breach of, or conflict with the
terms or provisions of, any agreement or understanding to which the Company is a
party.

12.11  Conflict of Interest.  Attached as Annex B and made part of this
Agreement is the Time Warner Corporate Standards of Business Conduct. You
confirm that you have read, understand and will comply with the terms thereof
and any reasonable amendments thereto. In addition, as a condition of your
employment under this Agreement, you understand that you may be required
periodically to confirm that you have read, understand and will comply with the
Standards of Business Conduct as the same may be revised from time to time.

12.12  Withholding Taxes.  Payments made to you pursuant to this Agreement shall
be subject to withholding and social security taxes and other ordinary and
customary payroll deductions.

12.13   No Offset.  Neither you nor the Company shall have any right to offset
any amounts owed by one party hereunder against amounts owed or claimed to be
owed to such party, whether pursuant to this Agreement or otherwise, and you and
the Company shall make all the payments provided for in this Agreement in a
timely manner.

12.14  Severability.  If any provision of this Agreement shall be held invalid,
the remainder of this Agreement shall not be affected thereby; provided,
however, that the parties shall negotiate in good faith with respect to
equitable modification of the provision or application thereof held to be
invalid. To the extent that it may effectively do so under applicable law, each
party hereby waives any provision of law which renders any provision of this
Agreement invalid, illegal or unenforceable in any respect.

 

21



--------------------------------------------------------------------------------

12.15  Survival.  Sections 3.4, 8.3 and 9 through 12 shall survive any
termination of the term of employment by the Company for cause pursuant to
Section 4.1. Sections 3.4, 4.4, 4.5, 4.6, 4.7 and 8 through 12 shall survive any
termination of the term of employment pursuant to Sections 4.2, 4.3, 5 or 6.
Sections 3.4, 4.6 and Sections 9 through 12 shall survive any termination of
employment due to resignation.

12.16  Definitions.  The following terms are defined in this Agreement in the
places indicated:

Accountant – Section 4.7.1

affiliate – Section 4.2.2

Average Annual Bonus – Section 4.2.1

Base Salary – Section 3.1

Bonus – Section 3.2

cause – Section 4.1

Code – Section 4.5

Company – the first paragraph on page 1 and Section 9.1

Competitive Entity – Section 9.2

Disability Date – Section 5

Disability Period – Section 5

Effective Date – the first paragraph on page 1

Effective Termination Date – Section 4.1

Equity Cessation Date – Section 4.2.2

Life Insurance Premium – Section 7

Overpayment – Section 4.7.3

Parachute Amount – Section 4.7.1

Reduced Amount – Section 4.7.1

Regular Bonus – Section 4.2.1

Severance Term Date – Section 4.2.2

Term Date – Section 1

term of employment – Section 1

termination without cause – Section 4.2.1

Underpayment, Section 4.7.3

Work Product – Section 10

12.17               Compliance with IRC Section 409A.  This Agreement is
intended to comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and will be interpreted in a manner intended to comply with
Section 409A of the Code. Notwithstanding anything herein to the contrary,
(i) if at the time of your termination of employment with the Company you are a
“specified employee” as defined in Section 409A of the Code (and any related
regulations or other

 

22



--------------------------------------------------------------------------------

pronouncements thereunder) and the deferral of the commencement of any payments
or benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then the Company will defer the commencement of
the payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to you) until the date
that is six months following your termination of employment with the Company (or
the earliest date as is permitted under Section 409A of the Code) and (ii) if
any other payments of money or other benefits due to you hereunder could cause
the application of an accelerated or additional tax under Section 409A of the
Code, such payments or other benefits shall be deferred if deferral will make
such payment or other benefits compliant under Section 409A of the Code, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, determined by the Company, that does not cause such an
accelerated or additional tax. To the extent any reimbursements or in-kind
benefits due to you under this Agreement constitutes “deferred compensation”
under Section 409A of the Code, any such reimbursements or in-kind benefits
shall be paid to you in a manner consistent with Treas. Reg.
Section 1.409A-3(i)(1)(iv). Each payment made under this Agreement shall be
designated as a “separate payment” within the meaning of Section 409A of the
Code. References in this Agreement to your termination of active employment or
your Effective Termination Date shall be deemed to refer to the date upon which
you have a “separation from service” with the Company and its affiliates within
the meaning of Section 409A of the Code. The Company shall consult with you in
good faith regarding the implementation of the provisions of this Section 12.17;
provided that neither the Company nor any of its employees or representatives
shall have any liability to you with respect to thereto.

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

TIME WARNER INC.

 

By

 

 

 /s/ James Cummings                        

Title:     Senior Vice President                 

 

    /s/ Olaf Olafsson                                

OLAF OLAFSSON

 

24



--------------------------------------------------------------------------------

ANNEX A

RELEASE

This Release is made by and among                                      (“You” or
“Your”) and TIME WARNER INC. (the “Company”), One Time Warner Center, New York,
New York 10019, as of the date set forth below in connection with the Employment
Agreement dated                     , and effective as of
                        , and the letter agreement (the “Letter Agreement”
between You and the Company dated as of                          (as so amended,
the “Employment Agreement”), and in association with the termination of your
employment with the Company.

In consideration of payments made to You and other benefits to be received by
You by the Company and other benefits to be received by You pursuant to the
Employment Agreement, as further reflected in the Letter Agreement, You, being
of lawful age, do hereby release and forever discharge the Company, its
successors, related companies, Affiliates, officers, directors, shareholders,
subsidiaries, agents, employees, heirs, executors, administrators, assigns,
benefit plans (including but not limited to the Time Warner Inc. Severance Pay
Plan For Regular Employees) benefit plan sponsors and benefit plan
administrators of and from any and all actions, causes of action, claims, or
demands for general, special or punitive damages, attorney’s fees, expenses, or
other compensation or damages (collectively, “Claims”), whether known or
unknown, which in any way relate to or arise out of your employment with the
Company or the termination of Your employment, which You may now have under any
federal, state or local law, regulation or order, including without limitation,
Claims related to any stock options held by You or granted to You by the Company
that are scheduled to vest subsequent to the Severance Term Date that applies to
Your termination of employment and Claims under the Age Discrimination in
Employment Act (with the exception of Claims that may arise after the date You
sign this Release), Title VII of the Civil Rights Act of 1964, the Americans
with Disabilities Act of 1990, as amended, the Family and Medical Leave Act and
the Employee Retirement Income Security Act of 1974, as amended, through and
including the date of this Release; provided, however, that the execution of
this Release shall not prevent You from bringing a lawsuit against the Company
to enforce its obligations under the Employment Agreement and this Release.

Notwithstanding anything to the contrary, nothing in this Release shall prohibit
or restrict You from (i) making any disclosure of information required by law;
(ii) filing a charge with, providing information to, or testifying or otherwise
assisting in any investigation or proceeding brought by, any federal regulatory
or law enforcement agency or legislative body, any self-regulatory organization,
or the Company’s legal, compliance or human resources officers; (iii) filing,
testifying or participating in or otherwise assisting in a proceeding relating
to an alleged violation of any federal, state or municipal law relating to fraud
or any rule or regulation of the Securities and Exchange Commission or any
self-regulatory organization; or (iv) challenging the validity of my release of
claims under the Age Discrimination in Employment Act. Provided, however, You
acknowledge that You cannot recover any monetary damages or equitable relief in
connection with a charge



--------------------------------------------------------------------------------

brought by You or through any action brought by a third party with respect to
the Claims released and waived in the Agreement. Further, notwithstanding the
above, You are not waiving or releasing: (i) any claims arising after the
Effective Date of this Agreement; (iii) any claims for enforcement of this
Agreement; (iii) any rights or claims You may have to workers compensation or
unemployment benefits; (iv) claims for accrued, vested benefits under any
employee benefit plan of the Company in accordance with the terms of such plans
and applicable law; and/or (v) any claims or rights which cannot be waived by
law.

You further state that You have reviewed this Release, that You know and
understand its contents, and that You have executed it voluntarily.

You acknowledge that You have been given              days to review this
Release and to sign it. You also acknowledge that by signing this Release You
may be giving up valuable legal rights and that You have been advised to consult
with an attorney. You understand that You have the right to revoke Your consent
to the Release for seven days following Your signing of the Release. You further
understand that You will cease to receive any payments or benefits under this
Agreement (except as set forth in Section 4.4 of the Agreement) if You do not
sign this Release or if You revoke Your consent to the Release within seven days
after signing the Release. The Release shall not become effective or enforceable
with respect to claims under the Age Discrimination Act until the expiration of
the seven-day period following Your signing of this Release. To revoke, You send
a written statement of revocation by certified mail, return receipt requested,
or by hand delivery. If You do not revoke, the Release shall become effective on
the eighth day after You sign it.

 

Accepted and Agreed to:       Dated:      



--------------------------------------------------------------------------------

ANNEX B

TIME WARNER CORPORATE

STANDARDS OF BUSINESS CONDUCT